DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/22 has been entered.

Response to Arguments
Applicant’s arguments, see pages 11-18, filed 2/15/22, with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5-7, 9-11, 13, 15-17, and 19-26 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims. 

Claim Objections
Claim 1 is objected to for minor informalities: claim 1, lines 3-4, reads “a first pressure sensor located at a wellhead of a well, the first pressure sensor, the first pressure sensor operating independently of a rig…” The extra occurrence of “the first pressure sensor” appears to be in error.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 6, 11, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over SOR Inc (“Well Monitoring Systems”, herein after “SOR”) in view of Sundar et al. (US20180238467 herein after “Sundar”) further in view of Korkin et al. (WO2021/126963 herein after “Korkin”). 

Claim 1:  SOR teaches a system that analyzes well operations (well monitoring systems, DM200), the system comprising: 
	a first pressure sensor located at a wellhead of a well (remote sensors includes the pressure transmitters and temperature transmitter and thermowell pictured on a wellhead, page 4.  An 815PT smart pressure transmitter is located at the wellhead), the first pressure sensor operating independently of a rig of the well to generate a first pressure reading at the wellhead regardless of operational status of the rig (the well monitoring system offers full-time access to well performance data and knowledge of which wells are offline before deploying personnel into the field. Top page 2); a blowout preventer or a tree (christmas tree) attached to the wellhead via an adaptor or a spool (the Christmas tree is attached to the wellhead via an adaptor).
	SOR fails to teach a second pressure sensor located at an adaptor or a spool of the well, the second pressure sensor operating independently of the rig of the well to generate a second pressure reading at the adaptor or the spool regardless of operational status of the rig. 
	However, Sundar teaches a wellhead assembly 11 and BOP system 14 including an adaptor (connector 15).  Sundar further teaches a plurality of pressure sensors used to monitor one or more pressure conditions of the BOP system ([0038]-[0039]).  Placing pressure sensors along/throughout a fluid circulation/transport system including various connected systems, subsystems, pumps, tanks, conduits, hoses, valves, etc. is within the scope of a person having ordinary skill in the art.  Along a single pipe or conduit with no intervening elements, a pressure drop or pressure increase can clearly indicate a problem including a leak or clog in the section of pipe. A pressure increase or drop through an interconnected element or subsystem can indicate a failure or fault with the element or subsystem.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the pressure throughout the assembly of SOR, especially any connections between components or subsystems including a first pressure sensor located at the wellhead and a second pressure sensor located at the adaptor/connector in order to quickly identify any fluid flow problems among the interconnected elements in order to remedy the problem as quickly as possible to improve safety and efficiency.
	SOR in view of Sundar fails to teach the analysis of the operation of the well based on the remote sensor information including differentiation between different types of well state based on comparison of the first pressure reading from the first pressure sensor located at the wellhead and the second pressure reading from the second pressure sensor located at the adaptor or the spool, wherein the analysis of the operation of the well based on the remote sensor information includes determination that a frack well adjacent to the well is experiencing stress shadow risk of the well based on the first pressure reading and the second pressure reading being equal and being greater than static pressure.
	However, Korkin teaches [0010] monitoring a parent well (passive well) for pressure changes due to fracturing stimulation in a child well (an active well) with a developing fracture.  Korkin discusses the why the parent well is monitored for a pressure increase during activity at a child well. [0027]-[0030] 
	[0027] In Figure 2 the mechanism of pressure rise at a parent well surface pressure gauge is shown.  The stress shadow causes formation compression around a growing fracture. The compressed formation causes compression of existing fractures connected to the parent well. The fluid from the compressed fracture migrates to the borehole and to other fractures existing at the parent well.
	[0028] Regardless of pressure redistribution in the parent well, the effective volume decrease causes the pressure to increase in the parent well.
	[0029] Note, the well is not equipped with seals and there is one pressure sensor for the whole parent well. From one side, this causes a smaller pressure growth as compared to a sealed case (because fluid may migrate to already existing fractures at the parent well). From the other side, it decreases operational time, costs and equipment (avoiding pressure sealing).
	[0030] The direct fluid migration from a child to a parent well may be caused by direct intersection of a new, growing fracture (at a child well) with the existing fracture (at a parent well) or by means of natural fractures system.
Therefore, the knowledge that monitoring the pressure at a passive well during fracturing at a child well is known in the prior art, more specifically Korkin teaches monitoring the pressure of an offline/passive well while fracturing is occurring at a child well to detect a stress shadow (Fig. 2).  
	Korkin teaches monitoring a parent well using a single pressure gauge [0010] but, indicates monitoring using a several pressure gauges is known in order to provide geometry of the fracture with a trade-off of increased operation time and increased cost of service.  Korkin fails to specify where the pressure sensors are located within the parent well.  
	SOR in view of Sundar further in view of Korkin fails to teach one or more physical processors configured by machine-readable instructions to: obtain remote sensor information for  the well, the well including the wellhead, a blowout preventer or a tree attached to the wellhead via the adaptor or the spool, the remote sensor information generated by a set of sensors including the first pressure sensor located at the wellhead and the second pressure sensor located at the adaptor or the spool, the set of sensors operating independently of the rig to generate the remote sensor information regardless of operational status of the rig, the remote sensor information characterizing one or more operating characteristics of the well and enabling analysis of operation of the well independently of the rig, the remote sensor information including a first pressure reading from the first pressure sensor located at the wellhead and a second pressure reading from the second pressure sensor located at the adaptor or the spool; and analyze the operation of the well based on the remote sensor information, the analysis of the operation of the well based on the remote sensor information including differentiation between different types of well state based on comparison of the first pressure reading from the first pressure sensor located at the wellhead and the second pressure reading from the second pressure sensor located at the adaptor or the spool, wherein the analysis of the operation of the well based on the remote sensor information includes determination that a frack well adjacent to the well is experiencing stress shadow risk of the well based on the first pressure reading and the second pressure reading being equal and being greater than static pressure.
	However, the knowledge of monitoring pressure a passive well while fracturing at an active well is taught by Korkin.  Placing pressure sensors at various locations in a well is taught by Korkin, SOR and Sundar.  Obtaining sensor information when a well is offline (passive) is taught by Korkin (monitoring a passive/parent well) and SOR (the well monitoring system offers full-time access to well performance data and knowledge of which wells are offline before deploying personnel into the field. Top page 2).  
	Obtaining remote sensor data and evaluating the sensor data using a computer/processor is using a generic computer to gather data and analyze the data in a manner consistent with determining a stress shadow, as taught by Korkin.  The placement and number of sensors is a design choice within the scope of a person having ordinary skill in the art.  Korkin teaches that a single pressure gauge can be used or a plurality of pressure gauges can be used to monitor a well.  Placing the sensors throughout a well, including at positions known in the art to be monitored by pressure sensors including at an adaptor or spool and at a wellhead, is taught by SOR and Sundar.  Combining prior art elements to yield predictable results is within the scope of a person having ordinary skill in the art.   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use one or more physical processors to obtain remote sensor information from a well, including the pressure sensors as taught by SOR and Sundar, and determine that a frack well adjacent to the well is experiencing stress shadow risk as taught by Korkin where stress shadow risk of a frack (child) well is monitored at an offline (parent/passive) well.   
	
Claim 3:  SOR in view of Sundar further in view of Korkin teaches the system of claim 1, previous.  SOR teaches wherein the set of sensors further includes one or more of a temperature sensor (1400 Series RTD), a motion sensor, a location sensor, a valve position sensor, and/or a proximity sensor.

Claim 5: SOR in view of Sundar further in view of Korkin teaches the system of claim 3, previous.  
	 SOR teaches wherein the analysis of the operation of the well based on the remote sensor information includes benchmarking of flat time operations and/or offline operations based on the remote sensor information (SOR monitors which wells are offline before deploying personnel to the field. Top pg. 2.  Additionally, “The wellhead provides support for the tubulars inside the well, a pressure seal between the tubulars, and a means of controlling production from the well. Typically, the wellhead consists of a casing head for each casing string, a tubing head, and a Christmas tree. Remote operation and control of a free-flowing well is accomplished via SOR 800 Series Pressure Transmitters capable of sending an electrical signal, representing the casing pressure and tubing pressure, to a data acquisition or control device. Commonly, an additional pressure transmitter is installed on the flow line which transfers the produced oil or gas to the next stage of production equipment. Page 4.) 

Claim 6: SOR in view of Sundar further in view of Korkin teaches the system of claim 3, previous.  SOR further teaches wherein the analysis of the operation of the well based on the remote sensor information includes monitoring of one or more well operation parameters based on the remote sensor information (SOR monitors process temperature at the wellhead. “SENSOR can also provide RTD’s or thermocouple temperature sensors, as well as temperature transmitters, to monitor process temperature at the wellhead.”)

Claim 11: SOR teaches a system, and therefore corresponding method of using the system, that analyzes well operations (well monitoring systems, DM200), the system comprising: obtaining remote sensor information for a well (remote sensors includes the pressure transmitters and temperature transmitter and thermowell pictured on a wellhead, page 4), the well including a wellhead (See page 4), a blowout preventer or a tree (christmas tree) attached to the wellhead via an adaptor or a spool (the Christmas tree is attached to the wellhead via an adaptor), the remote sensor information generated by a set of sensors including a first pressure sensor located at the wellhead (an 815PT smart pressure transmitter is located at the wellhead) and a second sensor (there are additional 815PT Smart Pressure Sensors located at various positions of the Christmas tree), the set of sensors operating independently of a rig of the well to generate the remote sensor information regardless of operational status of the rig (the well monitoring system offers full-time access to well performance data and knowledge of which wells are offline before deploying personnel into the field. Top page 2), the remote sensor information characterizing one or more operating characteristics of the well and enabling analysis of operation of the well independently of the rig (the data from the sensors is used to monitor and control the wellhead operation); and analyzing the operation of the well based on the remote sensor information, the analysis of the operation of the well based on the remote sensor information including differentiation between different types of well state based on comparison of first data from the first sensor located at the wellhead and second data from the second sensor located at the adaptor or the spool (the well monitoring and control system can be used to monitor and control the wellhead, separator, tank battery, and flow metering system independently or in any combination (Top pg. 3).  This includes knowledge of when a well is offline (Top. Pg. 2) and therefore can differentiate between offline and online). 
	SOR fails to explicitly teach wherein the second pressure sensor is located at the adaptor or the spool. 	However, Sundar teaches a wellhead assembly 11 and BOP system 14 including an adaptor (connector 15).  Sundar further teaches a plurality of pressure sensors used to monitor one or more pressure conditions of the BOP system ([0038]-[0039]).  Placing pressure sensors along/throughout a fluid circulation/transport system including various connected systems, subsystems, pumps, tanks, conduits, hoses, valves, etc. is within the scope of a person having ordinary skill in the art.  Along a single pipe or conduit with no intervening elements, a pressure drop or pressure increase can clearly indicate a problem including a leak or clog in the section of pipe. A pressure increase or drop through an interconnected element or subsystem can indicate a failure or fault with the element or subsystem.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the pressure throughout the assembly of SOR, especially any connections between components or subsystems including a first pressure sensor located at the wellhead and a second pressure sensor located at the adaptor/connector in order to quickly identify any fluid flow problems among the interconnected elements in order to remedy the problem as quickly as possible to improve safety and efficiency.
	SOR in view of Sundar fails to teach wherein the analysis of the operation of the well based on the remote sensor information includes determination that a frack well adjacent to the well is experiencing stress shadow risk of the well based on the first pressure reading and the second pressure reading being equal and being greater than static pressure.
	Korkin teaches [0010] monitoring a parent well (passive well) for pressure changes due to fracturing stimulation in a child well (an active well) with a developing fracture.  Korkin discusses the why the parent well is monitored for a pressure increase during activity at a child well. [0027]-[0030] 
	[0027] In Figure 2 the mechanism of pressure rise at a parent well surface pressure gauge is shown.  The stress shadow causes formation compression around a growing fracture. The compressed formation causes compression of existing fractures connected to the parent well. The fluid from the compressed fracture migrates to the borehole and to other fractures existing at the parent well.
	[0028] Regardless of pressure redistribution in the parent well, the effective volume decrease causes the pressure to increase in the parent well.
	[0029] Note, the well is not equipped with seals and there is one pressure sensor for the whole parent well. From one side, this causes a smaller pressure growth as compared to a sealed case (because fluid may migrate to already existing fractures at the parent well). From the other side, it decreases operational time, costs and equipment (avoiding pressure sealing).
	[0030] The direct fluid migration from a child to a parent well may be caused by direct intersection of a new, growing fracture (at a child well) with the existing fracture (at a parent well) or by means of natural fractures system.
Therefore, the knowledge that monitoring the pressure at a passive well during fracturing at a child well is known in the prior art, more specifically Korkin teaches monitoring the pressure of an offline/passive well while fracturing is occurring at a child well to detect a stress shadow (Fig. 2).  
	Korkin teaches monitoring a parent well using a single pressure gauge [0010] but that monitoring using a several pressure gauges is known in order to provide geometry of the fracture with a trade-off of increased operation time and increased cost of service.  Korkin fails to specify where the pressure sensors are located within the parent well.  
	SOR in view of Sundar further in view of Korkin fails to teach analyzing the operation of the well based on the remote sensor information, the analysis of the operation of the well based on the remote sensor information including differentiation between different types of well state based on comparison of the first pressure reading from the first pressure sensor located at the wellhead and the second pressure reading from the second pressure sensor located at the adaptor or the spool, wherein the analysis of the operation of the well based on the remote sensor information includes determination that a frack well adjacent to the well is experiencing stress shadow risk of the well based on the first pressure reading and the second pressure reading being equal and being greater than static pressure.
	However, the knowledge of monitoring pressure a passive well while fracturing at an active well is taught by Korkin.  Placing pressure sensors at various locations in a well is taught by Korkin, SOR and Sundar.  Obtaining sensor information when a well is offline (passive) is taught by Korkin (monitoring a passive/parent well) and SOR (the well monitoring system offers full-time access to well performance data and knowledge of which wells are offline before deploying personnel into the field. Top page 2).  
	Obtaining remote sensor data and evaluating the sensor data in a manner consistent with determining a stress shadow, as taught by Korkin, is within the scope of a person having ordinary skill in the art.  The placement and number of sensors is a design choice within the scope of a person having ordinary skill in the art.  Korkin teaches that a single pressure gauge can be used or a plurality of pressure gauges can be used to monitor a well.  Placing the sensors throughout a well, including at positions known in the art to be monitored by pressure sensors including at an adaptor or spool and at a wellhead, is taught by SOR and Sundar.  Combining prior art elements to yield predictable results is within the scope of a person having ordinary skill in the art.   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to obtain remote sensor information from a well, including the pressure sensors as taught by SOR and Sundar, and determine that a frack well adjacent to the well is experiencing stress shadow risk as taught by Korkin where stress shadow risk of a frack (child) well is monitored at an offline (parent/passive) well.   

Claim 13:  SOR in view of Sundar further in view of Korkin teaches the method of claim 11.  SOR further teaches wherein the set of sensors includes one or more of a temperature sensor (1400 Series RTD), a motion sensor, a location sensor, a valve position sensor, and/or a proximity sensor.
Claim 15: SOR in view of Sundar further in view of Korkin teaches the method of claim 13, previous.  SOR further teaches wherein the analysis of the operation of the well based on the remote sensor information includes benchmarking of flat time operations and/or offline operations based on the remote sensor information (SOR monitors which wells are offline before deploying personnel to the field. Top pg. 2.  Additionally, “The wellhead provides support for the tubulars inside the well, a pressure seal between the tubulars, and a means of controlling production from the well. Typically, the wellhead consists of a casing head for each casing string, a tubing head, and a Christmas tree. Remote operation and control of a free-flowing well is accomplished via SOR 800 Series Pressure Transmitters capable of sending an electrical signal, representing the casing pressure and tubing pressure, to a data acquisition or control device. Commonly, an additional pressure transmitter is installed on the flow line which transfers the produced oil or gas to the next stage of production equipment. Page 4.)

Claim 16: SOR in view of Sundar further in view of Korkin teaches the method of claim 13, previous.  SOR further teaches wherein the analysis of the operation of the well based on the remote sensor information includes monitoring of one or more well operation parameters based on the remote sensor information (SOR monitors process temperature at the wellhead. “SENSOR can also provide RTD’s or thermocouple temperature sensors, as well as temperature transmitters, to monitor process temperature at the wellhead.”.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SOR in view of Sundar further in view of Korkin further in view of Maidla et al. (US20180096277 herein after “Maidla”).

Claim 7: SOR in view of Sundar further in view of Korkin teaches the system of claim 1, previous. SOR teaches wherein the analysis of the operation of the well based on the remote senor information includes: responsive to the remote sensor information providing information sufficient to determine well state, determination of the well state based on the remote sensor information (SOR determines whether or not the well is offline); and
	SOR in view of Sundar further in view of Korkin fails to teach responsive to the remote sensor information providing information insufficient to determine the well state, determination of the well state based on the remote sensor information and rig sensor information.
	However, Maidla teaches monitoring of a rig 10 using a well monitoring system 68. [0021] The sensing system 70 includes a plurality of sensors that monitor, sense, and/or report data, or parameters, on the rig 10, and/or in the bore hole 32. The reported data may comprise the sensed data or may be derived, calculated or inferred from sensed data. [0022]  In the illustrated embodiment, the sensing system 70 comprises a lifting gear system 72 that reports data sensed by and/or for the lifting gear; a fluid system 74 that reports data sensed by and/or for the drilling fluid tanks, pumps, and lines; rotary system 76 that reports data sensed by and/or for the rotary table or other rotary device; and an operator system 78 that reports data input by a driller/operator.
	In the event that the data from SOR in view of Sundar further in view of Korkin does not have enough data to determine a well state, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize other operational sensors from a system which is related to the operation of the well and can indicate if the well is in a particular state simply by the additional system being operational or not. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the wellhead monitoring of SOR in view of Sundar further in view of Korkin and, in the event the data from SOR in view of Sundar further in view of Korkin is insufficient, to find any data which might indicate the status of the wellhead including rig monitoring data as rigs are connected to wellheads.

Claim 17: SOR in view of Sundar further in view of Korkin teaches the method of claim 11, previous. SOR teaches wherein the analysis of the operation of the well based on the remote senor information includes: responsive to the remote sensor information providing information sufficient to determine well state, determination of the well state based on the remote sensor information (SOR determines whether or not the well is offline); and
	SOR in view of Sundar further in view of Korkin fails to teach responsive to the remote sensor information providing information insufficient to determine the well state, determination of the well state based on the remote sensor information and rig sensor information.
	However, Maidla teaches monitoring of a rig 10 using a well monitoring system 68. [0021] The sensing system 70 includes a plurality of sensors that monitor, sense, and/or report data, or parameters, on the rig 10, and/or in the bore hole 32. The reported data may comprise the sensed data or may be derived, calculated or inferred from sensed data. [0022]  In the illustrated embodiment, the sensing system 70 comprises a lifting gear system 72 that reports data sensed by and/or for the lifting gear; a fluid system 74 that reports data sensed by and/or for the drilling fluid tanks, pumps, and lines; rotary system 76 that reports data sensed by and/or for the rotary table or other rotary device; and an operator system 78 that reports data input by a driller/operator.
	In the event that the data from SOR in view of Sundar further in view of Korkin does not have enough data to determine a well state, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize other operational sensors from a system which is related to the operation of the well and can indicate if the well is in a particular state simply by the additional system being operational or not. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the wellhead monitoring of SOR in view of Sundar further in view of Korkin and, in the event the data from SOR in view of Sundar further in view of Korkin is insufficient, to find any data which might indicate the status of the wellhead including rig monitoring data as rigs are connected to wellheads.

Claims 9, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over SOR in view of Sundar further in view of Korkin further in view of Veeningen (US20130087388 herein after “Veeningen”).
Claim 9:  SOR in view of Sundar further in view of Korkin teaches the device of claim 1, previous.  SOR in view of Sundar further in view of Korkin fails to teach wherein the differentiation between the different types of the well state includes differentiation between a completion state and a fracking state of the well based on the comparison of the first pressure reading from the first pressure sensor located at the wellhead and the second pressure reading from the second pressure sensor located at the adaptor or the spool.
	However, Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line.  	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the status of the drilling operation using various sensors at the wellhead, including pressure sensors, as taught by SOR in view of Sundar further in view of Korkin including a fracking state or completion state given that the drilling process is known to produce fluids of different characteristics based on different stages (as taught by Veeningen) in order to maximize safety and efficiency by knowing the drilling/well status based on a change in fluid characteristics.

Claim19: SOR in view of Sundar further in view of Korkin teaches the method of claim 11, previous.  SOR in view of Sundar further in view of Korkin fails to teach wherein the differentiation between the different types of the well state includes differentiation between a completion state and a fracking state of the well based on the comparison of the first pressure reading from the first pressure sensor located at the wellhead and the second pressure reading from the second pressure sensor located at the adaptor or the spool.
	However, Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line.  	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the status of the drilling operation using various sensors at the wellhead, including pressure sensors, as taught by SOR in view of Sundar further in view of Korkin including a fracking state or completion state given that the drilling process is known to produce fluids of different characteristics based on different stages (as taught by Veeningen) in order to maximize safety and efficiency by knowing the drilling/well status based on a change in fluid characteristics.

Claim 21:  SOR in view of Sundar further in view of Korkin teaches the device of claim 1.  SOR fails to explicitly teach wherein the differentiation between different types of well state based on the comparison of the first pressure reading from the first pressure sensor located at the wellhead and the second pressure reading from the second pressure sensor located at the adaptor or the spool includes: determination of a first well state of the well based on the first pressure reading from the first pressure sensor located at the wellhead and the second pressure reading from the second pressure sensor located at the adaptor or the spool indicating that first pressure reading from the first pressure sensor and second pressure reading from the second pressure sensor are equal; and determination of a second well state of the well different from the first well state based on the first pressure reading from the first pressure sensor located at the wellhead and the second pressure reading from the second pressure sensor located at the adaptor or the spool indicating that the first pressure reading from the first  pressure sensor is greater than the second pressure reading from the second pressure sensor.	
	However, Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line. Placing pressure sensors along/throughout a fluid circulation/transport system including various connected systems, subsystems, pumps, tanks, conduits, hoses, valves, etc. is within the scope of a person having ordinary skill in the art.  Along a single pipe or conduit with no intervening elements, a pressure drop or pressure increase can clearly indicate a problem including a leak or clog in the section of pipe. A pressure increase or drop through an interconnected element or subsystem can indicate a failure or fault with the element or subsystem.  Comparing the pressures throughout a fluidly connected system can easily indicate to a person having ordinary skill in the art the behavior of the fluid within the system.  These pressure measurements are additionally dependent upon factors including and not limited to depth, temperature, fluid composition, etc. 	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine a first and second fluidic state based on a determination of a first well state of the well based on the first pressure reading from the first pressure sensor located at the wellhead and the second pressure reading from the second pressure sensor located at the adaptor or the spool indicating that first pressure reading from the first pressure sensor and second pressure reading from the second pressure sensor are equal (when the well is operating and fluid is intended to be flowing through the wellhead and Christmas tree); and determination of a second well state of the well different from the first well state based on the first pressure reading from the first pressure sensor located at the wellhead and the second pressure reading from the second pressure sensor located at the adaptor or the spool indicating that the first pressure reading from the first pressure sensor is greater than the second pressure reading from the second pressure sensor (when the fluid is not flowing and the fluid is stopped at the wellhead such that pressure is built at the wellhead and no (or less) pressure is built at the adaptor where no fluid is present) would have been obvious to a person having ordinary skill in the art to utilize the principles of well-understood fluid mechanics as identified by Veeningen with the system of SOR in view of Sundar further in view of Korkin including pressure sensors placed at a wellhead and Christmas tree and thus on either side of numerous valves used for flow control in order to remotely monitor a wellhead as pressure measurements are known in the art in determining operation of fluidic systems including wellheads and associated drilling systems.
Claim 22: SOR in view of Sundar further in view of Korkin further in view of Veeningen teaches the system of claim 21, previous.  
	SOR in view of Sundar further in view of Korkin further in view of Veeningen fails to explicitly teach wherein the well state of the well is determined to be a static state based on (1) the first pressure reading at the wellhead being within a threshold value of the second pressure reading at the adaptor or the spool, and (2) the second pressure reading being less than hydrostatic pressure of air gap of mud weight; and the well state of the well is determined to be a dynamic state based on (1) the first pressure reading at the wellhead being within the threshold value of the second pressure reading at the adaptor or the spool, and (2) the second pressure reading being greater than hydrostatic pressure of air gap of mud weight.
	However, SOR teaches the principle of remotely monitoring a wellhead and Christmas tree using numerous pressure sensors.  Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line. Knowing the pressures throughout a system can indicate proper or improper operation based on the knowledge of the drilling fluid(s), depth, what operation is being performed, etc.  Using the sensor data in various combinations to deduce what particular operation is being performed or what malfunction would cause a combination of pressure readings is within the scope of a person having ordinary skill in the art.  The pressure readings can indicate consistent flow, proper movement through a reducer or valve, proper/improper closing of a valve, leaks throughout, etc. SOR offers remote operation and control of a free-flowing well, wherein the monitoring is also capable of distinguishing an offline wellhead. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of SOR in view of Sundar further in view of Korkin further in view of Veeningen to detect pressures throughout a wellhead and associated element (Christmas tree, BOP) and deduce a state of operation of the wellhead including the well state of the well determined to be a static state based on (1) the first pressure reading at the wellhead being within a threshold value of the second pressure reading at the adaptor or the spool, and (2) the second pressure reading being less than hydrostatic pressure of air gap of mud weight; and the well state of the well is determined to be a dynamic state based on (1) the first pressure reading at the wellhead being within the threshold value of the second pressure reading at the adaptor or the spool, and (2) the second pressure reading being greater than hydrostatic pressure of air gap of mud weight as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claim 23: SOR in view of Sundar further in view of Korkin further in view of Veeningen teaches the system of claim 21.  SOR in view of Sundar further in view of Korkin further in view of Veeningen fails to teach wherein: the remote sensor information for multiple wells is obtained, the multiple wells including a first well, a second well, and a third well; the operation of the multiple wells is analyzed based on the remote sensor information, the analysis of the operation of the multiple wells based on the remote sensor information including determination that the first well is a frack well based on a first set of pressure readings at a first wellhead and a first adaptor or a first spool of the first well being equal and being within a frack pressure range.
	However, Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the status of the drilling operation of SOR in view of Sundar further in view of Korkin including a fracking state or completion state given that the drilling process is known to produce fluids of different characteristics based on different stages (As taught by Veeningen) in order to maximize safety and efficiency by knowing the drilling/well status based on a change in fluid characteristics.
	SOR in view of Sundar further in view of Korkin further in view of Veeningen fails to teach monitoring a first, second, and third well. 
	However, duplicating the remote monitoring of a wellhead as taught by SOR is merely duplicating the invention to monitor multiple wellheads simultaneously.  There is no new or unexpected result obtained from monitoring a plurality of wells instead of a single well.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor a plurality of wells using the system of SOR in view of Sundar further in view of Veeningen in order to have knowledge of all relevant wells when necessary.

Claim 24: SOR in view of Sundar further in view of Korkin further in view of Veeningen teaches the system of claim 23.  SOR in view of Sundar further in view of Korkin further in view of Veeningen fails to teach wherein the analysis of the operation of the multiple wells based on the remote sensor information further includes determination that the second well is undergoing a wireline operation based on a second set of pressure readings at a second wellhead and a second adaptor or a second spool of the second well being equal and matching a wireline pump down pressure.
	However, SOR teaches the principle of remotely monitoring a wellhead and Christmas tree using numerous pressure sensors.  Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line. Knowing the pressures throughout a system can indicate proper or improper operation based on the knowledge of the drilling fluid(s), depth, what operation is being performed, etc.  Using the sensor data in various combinations to deduce what particular operation is being performed or what malfunction would cause a combination of pressure readings is within the scope of a person having ordinary skill in the art.  The pressure readings can indicate consistent flow, proper movement through a reducer or valve, proper/improper closing of a valve, leaks throughout, etc. SOR offers remote operation and control of a free-flowing well, wherein the monitoring is also capable of distinguishing an offline wellhead.  Various potential stages of well forming, fracturing, stimulation, etc. have well known operational characteristics which are monitored and controlled for efficiency and, more importantly, safety. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of SOR in view of Sundar further in view of Korkin further in view of Veeningen to detect pressures throughout a wellhead and associated element (Christmas tree, BOP) and deduce a state of operation of the wellhead including determination that the second well is undergoing a wireline operation based on a second set of pressure readings at a second wellhead and a second adaptor or a second spool of the second well being equal and matching a wireline pump down pressure as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claim 25: SOR in view of Sundar further in view of Korkin further in view of Veeningen teaches the system of claim 24.  SOR in view of Sundar further in view of Korkin further in view of Veeningen fails to teach wherein the analysis of the operation of the multiple wells based on the remote sensor information further includes determination that the third well is a static well based on a third set of pressure readings at a third wellhead and a third adaptor or a third spool of the third well being equal, and the third set of pressure readings at the third wellhead and the third adaptor or the third spool of the well not being equal to the first set of pressure readings or the second set of pressure readings.
	However, SOR teaches the principle of remotely monitoring a wellhead and Christmas tree using numerous pressure sensors.  Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line. Knowing the pressures throughout a system can indicate proper or improper operation based on the knowledge of the drilling fluid(s), depth, what operation is being performed, etc.  Using the sensor data in various combinations to deduce what particular operation is being performed or what malfunction would cause a combination of pressure readings is within the scope of a person having ordinary skill in the art.  The pressure readings can indicate consistent flow, proper movement through a reducer or valve, proper/improper closing of a valve, leaks throughout, etc. SOR offers remote operation and control of a free-flowing well, wherein the monitoring is also capable of distinguishing an offline wellhead. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of SOR in view of Sundar further in view of Korkin further in view of Veeningen to detect pressures throughout a wellhead and associated element (Christmas tree, BOP) and deduce a state of operation of the wellhead including wherein the analysis of the operation of the multiple wells based on the remote sensor information further includes determination that the third well is a static well based on a third set of pressure readings at a third wellhead and a third adaptor or a third spool of the third well being equal, and the third set of pressure readings at the third wellhead and the third adaptor or the third spool of the well not being equal to the first set of pressure readings or the second set of pressure readings as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SOR in view of Sundar further in view of Korkin further in view of Cardellini et al. (US9546545 herein after “Cardellini”).

Claim 10: SOR in view of Sundar further in view of Korkin teaches the device of claim 1.  SOR teaches having fulltime access to well performance data and knowledge of which wells are offline before deploying personnel to the field (top pg. 2).  The DM200, usable at the wellhead (Page 3), can output cellular, satellite, radio, or Ethernet signals. Therefore, the wells can identifiably be monitored.
	 SOR in view of Sundar further in view of Korkin fails to teach wherein: the set of sensors further includes a proximity sensor; and the analysis of the operation of the well based on the remote sensor information includes identification of the well based on an IP address conveyed by the remote sensor information.
	However, Cardellini teaches multi-level wellsite monitoring including monitoring a sensed parameter related to a drilling rig operation and wirelessly transmitting the collected data from the sensors to a base station located at a distance from the data acquisition device (col. 2, lines 3-14).  Cardellini uses a proximity sensor 102, which senses the presence of an identifier 155 at the top of the drive assembly 120 (Fig. 8).   When the magnet 155 is within a given range of the client device 102d, it may trigger the sensor 148 (e.g., Hall effect sensor) to terminate transmissions with client device 102c, and when out of range initiate transmission with client device 102c. The sensor 148 may include an accelerometer to change the state of the device (e.g., stop/start radio transmissions). For example, if the angle value has a rate of change that indicates motion, transmission can begin. Absent such change, transmissions may be terminated. (col. 14, lines 3-15).  Cardellini further teaches extended wireless transmission examples including internet and satellite (col. 16, lines 20-24).   The ability to identify a source based on an IP address is within the scope of a person having ordinary skill in the art.  Knowing which sensor is providing data is common organization, otherwise the sensor data would be unconnected to anything relevant.  If a fleet of sensors all providing the same data are indistinguishable, then an IP address can narrow the source of information.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a proximity sensor, as taught by Cardellini, with the system of SOR in view of Sundar further in view of Korkin in order to have a trigger to enable data transmission or disable data transmission from a sensor or when the sensor is within range for effective communication with other data transmission elements and to use an IP address to identify a transmission source of the data.

Claim 20: SOR in view of Sundar teaches the method of claim 11.  SOR teaches having fulltime access to well performance data and knowledge of which wells are offline before deploying personnel to the field (top pg. 2).  The DM200, usable at the wellhead (Page 3), can output cellular, satellite, radio, or Ethernet signals. Therefore, the wells can identifiably be monitored.
	 SOR in view of Sundar further in view of Korkin fails to teach wherein: the set of sensors includes a proximity sensor; and the analysis of the operation of the well based on the remote sensor information includes identification of the well based on an IP address conveyed by the remote sensor information.
	However, Cardellini teaches multi-level wellsite monitoring including monitoring a sensed parameter related to a drilling rig operation and wirelessly transmitting the collected data from the sensors to a base station located at a distance from the data acquisition device (col. 2, lines 3-14).  Cardellini uses a proximity sensor 102, which senses the presence of an identifier 155 at the top of the drive assembly 120 (Fig. 8).   When the magnet 155 is within a given range of the client device 102d, it may trigger the sensor 148 (e.g., Hall effect sensor) to terminate transmissions with client device 102c, and when out of range initiate transmission with client device 102c. The sensor 148 may include an accelerometer to change the state of the device (e.g., stop/start radio transmissions). For example, if the angle value has a rate of change that indicates motion, transmission can begin. Absent such change, transmissions may be terminated. (col. 14, lines 3-15).  Cardellini further teaches extended wireless transmission examples including internet and satellite (col. 16, lines 20-24).   The ability to identify a source based on an IP address is within the scope of a person having ordinary skill in the art.  Knowing which sensor is providing data is common organization, otherwise the sensor data would be unconnected to anything relevant.  If a fleet of sensors all providing the same data are indistinguishable, then an IP address can narrow the source of information.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a proximity sensor, as taught by Cardellini, with the system of SOR in view of Sundar further in view of Korkin in order to have a trigger to enable data transmission or disable data transmission from a sensor or when the sensor is within range for effective communication with other data transmission elements and to use an IP address to identify a transmission source of the data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US10378333, US20190128112: both teach pressure sensors at a wellhead to monitor wellbore fractures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        4/26/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861